DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2022 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
Claim 1 line 8 recites, “the other one,” claim should be amended to recite –another one--.  
Claim 7 line 2 recites, “narrow portion,” claim should be amended to recite –narrow pitch portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation, “the signal contact pair the contact group contains a normal signal contact pair constituted of two normal signal contacts for transmitting a normal frequency differential signal and a high frequency signal contact pair constituted of two high frequency signal contacts for transmitting a high frequency differential signal,” of lines 1-5 is vague and indefinite. The examiner is unclear how one signal contact pair (two terminals) can transmit a “normal frequency differential signal” and a “high frequency differential signal”. Usually one signal contact pair is only able to transmit one signal speed/frequency, high or low; and under USB 3.0 specifications, one signal contact pair does not transmit both. Furthermore, according to claim 1 lines 6-7 the signal contact pair consist of two signal contacts for transmitting a differential signal. Therefore the signal contact pair of the contact group can not contain a normal and high frequency signal contact pair. Claim 12 has similar language and is vague and indefinite for the same reasons. For examination purposes, the signal contact pair will be interpreted as two signal contact pairs for claims 5 and 12 only.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. [US 2019/0229470] in view of Chen et al. [US 9,865,974].
Regarding claim 1, Cheng discloses an electrical connector which can engage with a corresponding connector inserted from a tip side thereof, comprising: a contact group (fig. 15; 64) constituted of a plurality of contacts (contacts of 64) linearly extending along an insertion and extraction direction (fig. 11; mating direction) of the corresponding connector (mating connector) and arranged on a contact plane (horizontal plane of 64); and a ground plate (fig. 15; 62) arranged on a ground plane (horizontal plane of 62) facing the contact plane (horizontal plane of 64), wherein the contact group (64) contains a signal contact pair (fig. 20; middle X) for transmitting a differential signal, wherein each of two contacts (two contacts of middle X) constituting the signal contact pair (middle X) has a narrow pitch portion (fig. 20; narrow portion of middle X that faces 150d, see fig. 23 for 150d), and wherein a separation distance (see mark-up below from fig. 20; SD) between narrow pitch portions (narrow portion of middle X that faces 150d) of the two contacts (two contacts of middle X) constituting the signal contact pair (middle X) is smaller than a separation distance (mark-up; SD1) between other portions of the two contacts (two contacts of middle X).

    PNG
    media_image1.png
    326
    287
    media_image1.png
    Greyscale
		Mark-up
Cheng does not disclose the narrow pitch portion approaching from one of the two contacts toward the other one of the two contacts.
However Chen teaches the narrow pitch portion (fig. 7; narrowed 417 portion of 4111) approaching from one of the two contacts (narrowed portion of 4111 approach each other) toward the other one of the two contacts (fig. 7; two contacts of 4111).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the narrow pitch portion approaching from one of the two contacts toward the other one of the two contacts as suggested by Chen for the benefit of providing improved impedance matching characteristics for an electrical signal during transmission.

Regarding claim 2, Cheng modified by Chen has been discussed above. Cheng discloses wherein each of the plurality of contacts (contacts of 64) of the contact group (64) has a contacting portion (see mark-up #2 below from fig. 15; CP) which is located on the tip side (front edge of 64) and to be contacted with the corresponding connector (mating connector), a horizontally extending portion (mark-up #2; HP) horizontally extending from the contacting portion (CP) toward a base side (fig. 12b; rear of 65), a downwardly extending portion (mark-up #2; DP) downwardly extending from the horizontally extending portion (HP) and a terminal portion (mark-up #2; TP) extending from the downwardly extending portion (DP) toward the base side (rear of 65), and wherein the narrow pitch portion (narrow portion of middle X that faces 150d) of each of the two contacts (contacts of middle X) of the signal contact pair (middle X) is formed at the horizontally extending portion (HP).

    PNG
    media_image2.png
    399
    536
    media_image2.png
    Greyscale
		Mark-up #2

Regarding claim 3, Cheng modified by Chen has been discussed above. Cheng discloses wherein the ground plate (62) has an opening (150d) facing the two contacts (contacts of middle X) of the signal contact pair (middle X), and wherein the narrow pitch portion (narrow portion of middle X that faces 150d) of each of the two contacts (contacts of middle X) of the signal contact pair (middle X) faces the opening (150d) of the ground plate (62).

Regarding claim 4, Cheng modified by Chen has been discussed above. Cheng discloses wherein a width (mark-up above; width of SD) of the narrow pitch portion (narrow portion of middle X that faces 150d) of each of the two contacts (contacts of middle X) of the signal contact pair (middle X) is smaller than a width (fig. 23; width of 150d) of the opening (150d) of the ground plate (62).

Regarding claim 5, Cheng modified by Chen has been discussed above. Cheng discloses wherein the signal contact pair (middle X of 64 and middle L of 64 see fig. 9 for L position; connector 100 is similar to connector 600 therefore 21 of 100 is also similar to 64 of 600) of the contact group (64) contains a normal signal contact pair (middle L of 64) constituted of two normal signal contacts (Par [0038], low signal terminals) for transmitting a normal frequency differential signal (low signal terminals) and a high frequency signal contact pair (middle X of 64, 61) constituted of two high frequency signal contacts (Par [0043], high speed differential pairs) for transmitting a high frequency differential signal (high speed differential pairs) whose frequency is higher than a frequency of the normal frequency differential signal, and wherein the two high frequency signal contacts (middle X of 64) constituting the high frequency signal contact pair (middle X of 64) face the opening (150d) of the ground plate (62).

Regarding claims 6 and 7, Cheng discloses all of the claim limitations except wherein the narrow pitch portion has an approaching portion approaching from the one of the two contacts toward the other one of the two contacts and a straight portion extending from the approaching portion along the insertion and extraction direction [claim 6], a length of the straight portion of the narrow portion of each of the two contacts of the signal contact pair is equal to or larger than twice a width of the contact [claim 7].
Regarding claims 6 and 7, Chen teaches the narrow pitch portion (narrowed 417 portion of 4111) has an approaching portion (fig. 7; inward bends of interpreted narrow pitch portion) approaching from the one of the two contacts (both contacts of 4111 have inward bends) toward the other one (both contacts go inward toward each other) of the two contacts and a straight portion (fig. 7; straight portion of interpreted narrow pitch portion) extending from the approaching portion (inward bends of interpreted narrow pitch portion) along the insertion and extraction direction (mating direction); a length of the straight portion (straight portion of interpreted narrow pitch portion) of the narrow portion (narrowed 417 portion of 4111) of each of the two contacts (contacts of 4111) of the signal contact pair (4111) is equal to or larger than twice a width (width if one 4111) of the contact.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the narrow pitch portion having an approaching portion approaching from the one of the two contacts toward the other one of the two contacts and a straight portion extending from the approaching portion along the insertion and extraction direction and a length of the straight portion of the narrow portion of each of the two contacts of the signal contact pair being equal to or larger than twice a width of the contact as suggested by Chen for the benefit of providing improved impedance matching characteristics for an electrical signal during transmission.

Regarding claim 8, Cheng discloses all of the claim limitations except wherein a separation distance between the straight portions of the narrow pitch portions of the two contacts of the signal contact pair is equal to or smaller than 1.5 times a width of the contact.
However Chen teaches a separation distance (fig. 7; distance between straight portions of the interpreted narrow pitch portion) between the straight portions (straight portion of interpreted narrow pitch portion) of the narrow pitch portions (narrowed 417 portion of 4111) of the two contacts of the signal contact pair (4111) is a certain length.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Chen and construct the separation distance being equal to or smaller than 1.5 times a width of the contact for the benefit of providing optimum spacing for improved electrical signal characteristics during operation.

Regarding claim 9, Cheng discloses an electrical connector which can engage with a corresponding connector inserted from a tip side thereof, comprising: a first contact group (64) constituted of a first plurality of contacts (contacts of 64) linearly extending along an insertion and extraction direction (mating direction) of the corresponding connector (mating connector) and arranged on a first contact plane (horizontal plane of 64); a second contact group (fig. 15; 61) constituted of a second plurality of contacts (contacts of 61) linearly extending along the insertion and extraction direction (mating direction) of the corresponding connector (mating connector) and arranged on a second contact plane (horizontal plane of 61) facing the first contact plane (horizontal plane of 64); and a ground plate (62) arranged on a ground plane (horizontal plane of 62) facing the first contact plane (horizontal plane of 64) and the second contact plane (horizontal plane of 61) between the first contact plane (horizontal plane of 64) and the second contact plane (horizontal plane of 61), wherein each of the first contact group (64) and the second contact group (61) contains a signal contact pair (middle X, see Par [0045], second sentence from the last) for transmitting a differential signal (Par [0045], second sentence from the last), wherein each of two contacts constituting the signal contact pair (middle X) of each of the first contact group (64) and the second contact group (61) has a narrow pitch portion (narrow portion of middle X that faces 150d), and wherein a separation distance (mark-up above; SD) between narrow pitch portions (narrow portion of middle X that faces 150d) of the two contacts constituting the signal contact pairs (middle X) of each of the first contact group (64) and the second contact group (61) is smaller than a separation distance (mark-up above; SD1) between other portions of the two contacts (middle X).
Cheng does not disclose the narrow pitch portion approaching from one of the two contacts toward the other one of the two contacts.
However Chen teaches the narrow pitch portion (fig. 7; narrowed 417 portion of 4111) approaching from one of the two contacts (narrowed portion of 4111 approach each other) toward the other one of the two contacts (fig. 7; two contacts of 4111).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the narrow pitch portion approaching from one of the two contacts toward the other one of the two contacts as suggested by Chen for the benefit of providing improved impedance matching characteristics for an electrical signal during transmission.

Regarding claim 10, Cheng modified by Chen has been discussed above. Cheng discloses wherein the ground plate (62) has an opening (150d) facing the two contacts (middle X) of the signal contact pair (middle X) of each of the first contact group (64) and the second contact group (61), and wherein the narrow pitch portion (narrow portion of middle X that faces 150d) of each of the two contacts of the signal contact pair (middle X) of the second contact group (61) faces the opening (150d) of the ground plate (62).

Regarding claim 11, Cheng discloses all of the claim limitations except wherein the narrow pitch portion of each of the two contacts of the signal contact pair of the first contact group does not face the opening of the ground plate, and wherein the narrow pitch portion of each of the two contacts of the signal contact pair of the first contact group does not overlap with the narrow pitch portion of each of the two contacts of the signal contact pair of the second contact group in a planar view.
However Chen teaches the narrow pitch portion (narrowed 417 portion of 4111)  of each of the two contacts of the signal contact pair (4111) of the first contact group (41) does not face the opening (fig. 2; 58) of the ground plate (fig. 2; 5), and wherein the narrow pitch portion (narrowed 417 portion of 4111) of each of the two contacts (4111) of the signal contact pair of the first contact group (41) does not overlap with the narrow pitch portion (fig. 7; narrowed 317 portion of 3112) of each of the two contacts of the signal contact pair (3112) of the second contact group (31) in a planar view.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the narrow pitch portion of each of the two contacts of the signal contact pair of the first contact group does not face the opening of the ground plate, and wherein the narrow pitch portion of each of the two contacts of the signal contact pair of the first contact group does not overlap with the narrow pitch portion of each of the two contacts of the signal contact pair of the second contact group in a planar view since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70, and also for the benefit of providing improved spacing dimensions promoting optimum signal quality during transmission.

Regarding claim 12, Cheng modified by Chen has been discussed above. Cheng discloses wherein the signal contact pair (middle X of 64, 61 and middle L of 64, 61 see fig. 9 for L position; connector 100 is similar to connector 600 therefore 21, 22 of 100 is also similar to 64, 61 of 600) of each of the first contact group (64) and the second contact group (61) contains a normal signal contact pair (middle L of 64, 61) constituted of two normal signal contacts (Par [0038], low signal terminals) for transmitting a normal frequency differential signal (low signal terminals) and a high frequency signal contact pair (middle X of 64, 61) constituted of two high frequency signal contacts (Par [0043], high speed differential pairs) for transmitting a high frequency differential signal (high speed differential pairs) whose frequency is higher than a frequency of the normal frequency differential signal, and wherein the two high frequency signal contacts (middle X of 64, 61) constituting the high frequency signal contact pair (middle X of 64, 61) of each of the first contact group (64) and the second contact group (61) face the opening (150d) of the ground plate (62).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. [US 2019/0229470] and Chen et al. [US 9,865,974] as applied to claim 1 above, and further in view of Little et al. [US 2019/0288465].
Cheng and Chen disclose the electrical connector defined by claim 1 (see claim 1 rejection above).
Cheng and Chen do not disclose an electronic device comprising: a housing; a circuit board provided in the housing; and the electrical connector defined by claim 1, which is mounted on the circuit board.
However Little teaches an electronic device comprising: a housing (fig. 45; 266); a circuit board (fig. 45; 250) provided in the housing (266); and the electrical connector (fig. 45; 200) which is mounted on the circuit board (250).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an electronic device comprising: a housing; a circuit board provided in the housing; and the electrical connector defined by claim 1, which is mounted on the circuit board as suggested by Little for the benefit of having a superior waterproof mobile electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831